Citation Nr: 1806561	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pyroderma gangrenosum of the right lower extremity.

2.  Entitlement to service connection for pyroderma gangrenosum of the left lower extremity.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2014 VA Form 9, the Veteran asserted that his pyroderma gangrenosum of the bilateral extremities was caused by exposure to herbicides and other toxins while he was stationed aboard a refueling ship during active service.  The Veteran also asserts that his in-service skin conditions developed into pyroderma gangrenosum of the bilateral lower extremities. 

The Veteran has submitted positive private nexus opinions from Dr. R.B. dated in September 2013, December 2013, July 2015, and August 2016.  However, these opinions are predicated upon the Veteran's alleged exposure to herbicides.  Unfortunately, the weight of the evidence indicates that the Veteran was not exposed to herbicides during his active service as he served aboard a "blue water" ship and did not step foot in the Republic of Vietnam.  Additionally, these opinions do not address the continuity of the Veteran's symptoms since service or any other environmental hazards that the Veteran may have been exposed to during his active service. 

In January 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his pyroderma gangrenosum of the bilateral lower extremities.  The VA examiner found that it was less likely than not that the Veteran's pyroderma gangrenosum of the bilateral lower extremities was a continuation of the skin rash treated in February 1977.  He elaborated that the Veteran's skin was evaluated as normal during his May 1977 separation examination and that the Veteran's rash on the lower legs did not become problematic until 2010.  This opinion is inadequate as it does not address the Veteran's in-service treatment for cellulitis of the left thigh in January 1975.  Additionally, the Veteran testified, in April 2016, that he sought treatment for skin problems shortly after his separation from active service.  The VA opinion asserts that the Veteran's skin disorder did not become "problematic" until 2010, but the opinion does not address the Veteran's contention that his skin condition became progressively worse and this culminated in his eventual diagnosis with pyroderma gangrenosum of the bilateral lower extremities.  Based upon the forgoing, a remand is necessary to obtain an adequate VA medical opinion regarding the etiology of the Veteran's pyroderma gangrenosum of the bilateral lower extremities. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who conducted the January 2013 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's pyroderma gangrenosum of the bilateral lower extremities was incurred during active service?

The examiner must include in the examination report the rationale for any opinion expressed.  In rendering the opinion, the examiner is asked to consider the Veteran's assertion that he experienced skin problems since service, which culminated in his diagnosis of a pyroderma gangrenosum of the bilateral lower extremities and in-service treatment for cellulitis of the left thigh in January 1975.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




